Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informality:  
In claim 9, line 3, “and not resolved” appears to be missing a word or phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 7, 9 – 12, 14, 15 and 17 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (US 2020/0045674 A1).
Regarding claim 1, Tseng teaches a method for a first device (Fig. 1: UE 118) to perform sidelink communication (paragraph 42: sidelink communications), comprising: being configured with network scheduling mode for sidelink by a base station (base station 100; paragraph 46: For SL resource allocation, the resources (e.g., time and frequency) may be provided to a UE either via scheduled resource allocation (also referred to as mode 1 resource allocation, or configured grant allocation); being configured with a first set of resources with a first time pattern for sidelink transmission through a dedicated signaling (paragraphs 43 and 45: the network (RAN) may (pre)configure `Exceptional SL-Pools` to the UEs, e.g., through dedicated RRC signaling. Further described in paragraph 67: a serving cell (or the base station operating the serving cell) may configure the configured grant resource allocation (also referred to as Semi-Peristent-Scheduling ( SPS), or mode 1) to the UE for SL packet transmission via the RRC Connection Release message); using the first set of resources to perform sidelink transmission when the first device does not detect beam failure (paragraph 43: As such, the UE 110 uses the SL resources specified in the configuration to exchange sidelink data with the UE 112. Further described in paragraph 45); detecting a beam failure between the first device and the base station (paragraph 45: The UE 118 may determine that an exceptional condition (e.g., a beam failure with the RAN, a radio link failure with the serving cell, etc… Further described in paragraph 125); and using the first set of resources to perform sidelink transmission to a second device when the beam failure is not resolved (paragraph 45 and paragraph 125: the UE may be allowed to apply the Exceptional SL-Pool(s) after the radio link failure event is triggered). 
Regarding claims 3 and 14, Tseng teaches the method of claim 1, wherein the first set of resources with the first time pattern is sidelink SPS (Semi-Persistent Scheduling) resources (paragraph 67: a serving cell (or the base station operating the serving cell) may configure the configured grant resource allocation (also referred to as Semi-Peristent-Scheduling ( SPS)).
Regarding claim 4, Tseng teaches the method of claim 1, wherein the beam failure is detected in response to reaching maximum times of beam failure instance (paragraph 130: when a trigger condition for a beam failure event is fulfilled (e.g., when the BFI_COUNTER, which represents the number of beam failure instance indications that the MAC layer of the UE has collected from the lower layers, reaches the beamFailureInstanceMaxCount). 
Regarding claims 5 and 18, Tseng teaches the method of claim 1, wherein when the first device detects the beam failure and the beam failure is not resolved, the first device does not perform sidelink transmission on resource in an exceptional resource pool (paragraph 113: In some scenarios, as discussed below under subsection (a) to (f) (also referred to as Exceptional Conditions), a UE may not be allowed to apply the configured SL radio resources. Also described in paragraph 129: the UE may stop applying the configured SL resources when the UE determines that a beam failure with RAN has occurred).
Regarding claims 6 and 19, Tseng teaches the method of claim 5, wherein the exceptional resource pool is (pre-)configured through a system information. (paragraph 115: the Exceptional SL -Pools may be provided via dedicated RRC signaling (e.g., the RRCConnecctionReconfiguration with/without mobilitycontrolinformation, or reconfigurationWithSync), or through broadcasting (e.g., system information broadcasting or by SI on-demand), or may be preconfigured. Also described in paragraph 65 and 114).
Regarding claims 7 and 15, Tseng teaches the method of claim 1, wherein the first device is in RRC CONNECTED (paragraphs 46 and 47: RRC Connected).
Regarding claim 9, Tseng teaches the method of claim 1, further comprising: the first device uses the first set of resources with the first time pattern when the first device detects the beam failure and not resolved (paragraph 45 and paragraph 125: the UE may be allowed to apply the Exceptional SL-Pool(s) after the radio link failure event is triggered). 
Regarding claims 10 and 20, Tseng teaches the method of claim 1, wherein the first time pattern includes a periodicity or a bitmap for indicating transmission opportunities (paragraph 48: a sidelink resource pool (and the corresponding PSCCH and PSSCH) may be configured periodically in the time domain. Also described in paragraph 49 and 69: The SL-CG_ Period parameter may indicate the periodicity of the SL-CG in time domain; paragraph 70: bitmap). 
Regarding claim 11, Tseng teaches the method of claim 1, wherein the first time pattern indicates periodic sidelink transmission opportunities (paragraph 48: a sidelink resource pool (and the corresponding PSCCH and PSSCH) may be configured periodically in the time domain. Also described in paragraph 49 and 69: The SL-CG_ Period parameter may indicate the periodicity of the SL-CG in time domain). 
Regarding claim 12, Tseng teaches the same limitations recited above in the rejection of claim 1. Tseng further teaches an L1 problem (paragraphs 43, 45 and 125: beam failure).
Regarding claim 17, Tseng teaches the method of claim 12, wherein the L1 problem is that physical layer of the first device detects physical layer problems via detecting a number of consecutive out-of-sync indications or when T310 (or T311) is running. (Refer to Table 100; paragraph 126: With reference to the table 100 above, a UE may be allowed to apply the Exceptional SL-Pool(s), while the T310 or T311 of the LTE protocols is running. Further described in paragraph 130: beam failure event… collected from the lower layers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2020/0045674 A1) in view of Ye et al. (US 2020/0053835 A1).
Regarding claims 2 and 13, Tseng teaches the method of claim 1, but fails to explicitly disclose wherein the first set of resources with the first time pattern is sidelink grant free resources.
However, Ye teaches wherein the first set of resources with the first time pattern is sidelink grant free resources (paragraphs 110 and 146: grant free sidelink).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s method by incorporating the teachings of Ye, for the purpose of minimizing delay.
Regarding claims 8 and 16, Tseng teaches the method of claim 1, but fails to explicitly disclose wherein the first set of resources with the first time pattern is usable or available to perform a sidelink transmission without receiving an activation command.
paragraph 105 and 147: grants are without layer 1 activation). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tseng’s method by incorporating the teachings of Ye, for the purpose of minimizing delay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462